Atkinson, J.
The exception is to a judgment overruling certain grounds of the general demurrer and other grounds of special demurrer to the petition in an action instituted to set up claims of liens of materialmen for material furnished in the improvement of real estate, and for injunction, receiver, and other equitable relief. The complaint as set forth in the original petition relates to the same subject-matter as was involved in the case of Turner v. Security Plumbing Co., 165 Ga. 479 (141 S. E. 291). Under application of the principles ruled in that ease the trial judge did not err in overruling the grounds of general demurrer, or the grounds of special demurrer, for any reason stated.

Judgment affirmed.


All the Justices concur.